USDC IN/ND case 2:10-cr-00028-JTM-JPK document 84 filed 10/23/20 page 1 of 7


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

UNITED STATES OF AMERICA                  )
                                          )
              v.                          )      No. 2:10 CR 28
                                          )
MICHAEL THOMAS WILSON                     )

                                 OPINION and ORDER

       This matter is before the court on defendant Michael Thomas Wilson’s pro se

motion for compassionate release pursuant to 18 U.S.C. § 3582(c) and Section 603 of the

First Step Act. (DE # 65.) For the reasons that follow, the motion will be denied.

I.     BACKGROUND

       In October 2011, following his guilty plea, Wilson was sentenced to a 210-month

term of imprisonment, to be followed by a 20-year term of supervised release, for

possession and distribution of child pornography, in violation of 18 U.S.C. § 2252(a)(2),

(4). (DE # 51.) Wilson is currently incarcerated at FCI Petersburg Low, in Hopewell,

Virginia. Wilson is 36 years old and has a projected release date of February 24, 2025.

Find an inmate, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last

visited Oct. 23, 2020).

       On August 20, 2020, Wilson filed a motion for early release from prison pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i). (DE # 65.) Wilson claims that the conditions in his

particular prison, in combination with his medical conditions – morbid obesity, asthma,

hypertension, and a history of seizures – place him at higher risk of serious illness were

he to contract COVID-19. (Id. at 4.) He argues that this risk constitutes an extraordinary
USDC IN/ND case 2:10-cr-00028-JTM-JPK document 84 filed 10/23/20 page 2 of 7


and compelling reason justifying his early release from prison. (Id.)

       Pursuant to this court’s General Order 2020-11, the undersigned referred

Wilson’s motion to the Northern District of Indiana Federal Community Defenders

(FCD) to determine whether Wilson may be eligible for a reduction in sentence in

accordance with Section 603 of the First Step Act. (DE # 69.) After reviewing Wilson’s

case, the FCD filed a notice of non-representation, stating that they would be unable to

assist Wilson. (DE # 71.) The Government opposes Wilson’s motion. (DE # 79.) This

matter is fully briefed and is ripe for ruling.

II.    ANALYSIS

       A.     Motion for Appointment of Counsel

       Wilson has filed a motion for the appointment of counsel. (DE # 66.) As

discussed above, this court appointed the FCD’s office to review Wilson’s case and

determine whether Wilson may be eligible for compassionate release. The FCD

determined that it would not be able to assist Wilson. The court therefore considers

whether Wilson should be appointed alternative counsel.

       Under the Criminal Justice Act, “a court must appoint counsel for an indigent

criminal defendant when the sixth amendment so requires, see § 3006A(a)(1)(H), and

may appoint counsel to pursue relief under 28 U.S.C. §§ 2241, 2254, or 2255, see §

3006A(a)(2)(B), but neither subparagraph applies to a motion under § 3582. It is not part

of a criminal prosecution or a form of collateral attack[.]” United States v. Foster, 706

F.3d 887, 888 (7th Cir. 2013). Thus, prisoners who seek early release from prison are not

entitled to receive counsel at public expense – though a district court may appoint

                                              2
USDC IN/ND case 2:10-cr-00028-JTM-JPK document 84 filed 10/23/20 page 3 of 7


counsel at its discretion. See id. (discussing § 3582(c)(2)); United States v. Guerrero, 946

F.3d 983, 985 (7th Cir. 2020) (same).

       Wilson’s motion for the appointment of counsel will be denied. Wilson’s many

filings demonstrate that he understands the applicable law, including the manner in

which the First Step Act expanded inmates’ ability to access the courts with

compassionate release claims, the exhaustion issues raised by the statute, and the

applicability of the 18 U.S.C. § 3553(a) factors. His filings also indicate that he is able to

present his claims. Accordingly, the court declines to exercise its discretion to appoint

defendant alternative counsel.

       B.     Motion for Compassionate Release

       Generally, a court is statutorily prohibited from modifying a term of

imprisonment once imposed. See 18 U.S.C. § 3582(c). A handful of statutory exceptions

exist, however, one of which allows a court to grant a convicted defendant

compassionate release if the defendant meets certain requirements. See 18 U.S.C. §

3582(c)(1)(A). The court may grant a moving defendant’s motion for compassionate

release if: (1) the defendant has complied with the statute’s administrative exhaustion

requirement; (2) “extraordinary and compelling” reasons warrant such a reduction; (3)

the court has considered the factors set forth in 18 U.S.C. § 3553(a), as applicable; and

(4) the reduction is consistent with the applicable policy statements issued by the

Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A).

       1.     Exhaustion

       Section 3582(c)(1)(A) requires a defendant to exhaust all remedies with the

                                               3
USDC IN/ND case 2:10-cr-00028-JTM-JPK document 84 filed 10/23/20 page 4 of 7


Bureau of Prisons (BOP) before moving for compassionate release. Specifically, a

defendant may file a request for compassionate release with a district court “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is

earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

       The parties agree that Wilson has exhausted his administrative remedies. On

June 29, 2020, Wilson applied for compassionate release with the warden of his prison.

(DE # 65 at 24.) His request was denied on July 10, 2020. (Id. at 32.) Accordingly,

Wilson has satisfied § 3582(c)(1)(A)’s exhaustion requirement.

       2.     Extraordinary and Compelling Reasons

       The court is only authorized to grant Wilson’s request if there exists

“extraordinary and compelling reasons” justifying his early release. Congress did not

define “extraordinary and compelling reasons” in § 3582(c)(1)(A), instead delegating

this task to the Sentencing Commission. 28 U.S.C. § 994(t). The Sentencing Commission

defines this phrase in the commentary to § 1B1.13 of the United States Sentencing

Guidelines. There, the Sentencing Commission states that an extraordinary and

compelling reason warranting a reduction in a term of imprisonment may exist where,

as is relevant here: a defendant suffers from a serious physical or medical condition

that “substantially diminishes the ability of the defendant to provide self-care within

the environment of a correctional facility and from which he or she is not expected to

recover;” or there exists some other extraordinary and compelling reason justifying a

                                            4
 USDC IN/ND case 2:10-cr-00028-JTM-JPK document 84 filed 10/23/20 page 5 of 7


reduction in the defendant’s term of imprisonment.1 U.S.S.G. § 1B1.13 cmt. n.1.

       The spread of COVID-19 has created unprecedented challenges for the country

and poses a serious issue for prisons. Due to the infectious nature of the virus, the

Centers for Disease Control and Prevention (CDC) and state governments have advised

individuals to practice good hygiene, social distancing, and isolation; yet, social

distancing can be difficult for individuals living or working in a prison.

      Wilson argues that his medical conditions place him at an increased risk of serious

illness, were he to contract COVID-19. The CDC reports that having obesity or severe

obesity increases a person’s risk for severe illness from COVID-19. People with Certain

Medical Conditions, CENTERS FOR DISEASE CONTROL AND PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-me

dical-conditions.html (last visited Oct. 15, 2020). The CDC also reports that having

moderate-to-severe asthma and hypertension may increase a person’s risk of severe

illness from COVID-19. Id. The parties dispute whether Wilson’s asthma can be classified

as “moderate-to-severe”, though his medical records indicate that he has “mild

intermittent asthma.” (See e.g. DE # 78-2 at 36.) The CDC recommends that people with

asthma and hypertension continue to take their medication as prescribed. Id. Wilson is

currently on medication for his hypertension and has been prescribed an inhaler, to be

used as needed. (DE # 78-2 at 1.)




       1
        The court notes that § 1B1.13 has not been amended to reflect the First Step
Act’s change to § 3582(c)(1)(A), which now permits a defendant to bring a motion for
compassionate release.

                                             5
 USDC IN/ND case 2:10-cr-00028-JTM-JPK document 84 filed 10/23/20 page 6 of 7


       While Wilson may be at an increased risk were he to contract COVID-19, the BOP

has now effectively controlled the spread of the virus at his prison. FCI Petersburg Low,

the facility where Wilson is incarcerated, initially had a large outbreak of COVID-19 at its

facility. The BOP reports that 147 inmates and 14 staff members at the facility have

recovered from the virus. COVID-19 Coronavirus, FEDERAL BUREAU OF PRISONS,

https://www.bop.gov/coronavirus/ (last visited Oct. 23, 2020). However, the prison

currently has zero inmate and six staff cases of COVID-19 at its facility. Id. There have

been zero inmate or staff deaths due to the virus. Id.

       Under the circumstances, Wilson has not established an extraordinary and

compelling reason warranting compassionate release. His medical conditions alone do

not meet this standard, as there is no indication that his conditions “substantially

diminish[] the ability of the defendant to provide self-care within the environment of a

correctional facility[.]” U.S.S.G. § 1B1.13 cmt. n.1. Furthermore, his conditions, in light of

the COVID-19 pandemic, do not justify compassionate release. While Wilson may be at

an increased risk were he to contract COVID-19, his medical records show that his

condition is being monitored and treated with prescription drugs, under the supervision

of health care professionals at the BOP. (See DE # 78-2 at 4, “Charts reviewed, labs

reviewed, and patient noted to be stable on current regimen.”.) Moreover, it appears that

the virus has been effectively controlled at his facility. Accordingly, Wilson has failed to

identify an extraordinary and compelling reason for his early release from prison.

       Compassionate release is an extraordinary event. United States v. Pena, No.

2:15-CR-72-PPS, 2020 WL 3264113, at *1 (N.D. Ind. June 17, 2020). While the court is

                                              6
 USDC IN/ND case 2:10-cr-00028-JTM-JPK document 84 filed 10/23/20 page 7 of 7


sympathetic to Wilson’s situation and his concern about potentially becoming infected

with COVID-19, the circumstances in this case do not amount to an extraordinary and

compelling reason to justifying his early release. See United States v. Raia, 954 F.3 594, 597

(3d Cir. 2020) (“[T]he mere existence of COVID-19 in society and the possibility that it

may spread to a particular prison alone cannot independently justify compassionate

release[.]”); United States v. Melgarejo, No. 12-cr-20050, 2020 WL 2395982, at *3 (C.D. Ill.

May 12, 2020) (“[T]he mere presence of COVID-19 in a particular prison (or the BOP

generally) cannot justify compassionate release - if it could, every inmate in that prison

could obtain release.”); United States v. Collins, No. 14-cr-30038, 2020 WL 2301217, at *2

(C.D. Ill. May 8, 2020) (“[T]he COVID-19 pandemic does not warrant the release of every

federal prisoner with health conditions that makes him more susceptible to the

disease.”). Accordingly, his motion will be denied.

III.   CONCLUSION

       For the foregoing reasons, the court DENIES defendant’s motion for appointment

of counsel (DE # 66) and DENIES defendant’s motion for compassionate release under

18 U.S.C. § 3582(c) and Section 603 of the First Step Act (DE # 65).

                                           SO ORDERED.

       Date: October 23, 2020
                                           s/James T. Moody
                                           JUDGE JAMES T. MOODY
                                           UNITED STATES DISTRICT COURT




                                               7
